Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
Allowable Subject Matter
Claims 1, 3-4 are allowed. Applicant’s arguments, see Remarks, filed 02/19/21, with respect to 35 U.S.C 112(b) have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejection of claims 1, 3-4 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 02/19/21, with respect to 35 U.S.C 103 rejection have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of claims 1, 3-4 has been withdrawn. Although Otsuka teaches pre-doping electrode material with lithium results in lowering the reduction in capacity, however does not fairly teaches the ratio X/Y. Otsuka does not teach charge capacity of silicon-based active material. The examiner did not find a refine to teach the converted value and total charge capacity of the silicon-based active material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712